Citation Nr: 1819075	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-25 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2017 for further development.  


FINDINGS OF FACT

1.  Prior to January 1, 2017, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  It is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood and an inability to establish and maintain effective relationships.

2.  From January 1, 2017, the evidence tends to reflect occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2017, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

2.  From January 1, 2017, the criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

3.  The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2011 and July 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2012, August 2013, and April 2017, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations; and they addressed all relevant rating criteria.  The duties to notify and to assist have been met. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).
Finally, the Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes Global Assessment of Functioning (GAF) scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014, as here.  Accordingly, GAF scores will not be considered in evaluating the claim.

The Veteran in this case has not sought treatment for his PTSD.  In December 2010, he claimed entitlement to service connection for PTSD.  Since then, he has undergone VA examinations in August 2012, August 2013, and April 2017.  

At the Veteran's August 2012 VA examination, he reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including a work like setting), and impaired impulse control.  He denied suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

At the Veteran's August 2013 VA examination, he reported depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including a work like setting), suicidal ideation, and neglect of personal appearance and hygiene.  He denied obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.
   
At the Veteran's April 2017 VA examination, he reported marital difficulties and noted that he and his wife are separated (though they remain in contact for the sake of their 4 young children...with whom he has good relationships).  He stated that he has been living in Connecticut, but without stable housing.  He slept in his car for more than half of the past year and he used gyms to shower.  He has not been dating.  He reported that his mother is in North Carolina and other family members are out of state.  Consequently, his contact with them is superficial (online).  He reported that he has some acquaintances, but no close friends available for emotional support or housing support.  He stated that he hides how he really feels.  He enjoys basketball and listening to music

The Veteran reported that since his most recent examination, he has spent a significant amount of time unemployed.  His longest period of employment lasted six months, though he was forced to reduce hours during that time period.  He had trouble recalling his work timeline, but he and the examiner determined that he had been unemployed for about a year.  Then he worked at a warehouse as a temp for 2 months, and was let go for unknown reasons.  He believed that he was doing well.  He was unemployed for 6 months, looking for work off-and on.  He was most recently employed at a chain restaurant, where he was fired in January 2017 because he threatened to hurt a co-worker (which he confirmed happened).  He reported keeping to himself at work, but he can get angry if others bother him.  He reported good attendance.

The Veteran stated that he has not engaged in mental health treatment since his most recent examination.  He denied being on any medications.  He completed a homeless team intake in June 2014; and he was noted to be hypervigilant.  His one mental health appointment was in June 2014.  He was very anxious and did not want to continue with treatment due to feeling uncomfortable in the medical setting.  He failed to report for mental health appointments in 2015 and 2016.  The Veteran reported having passive suicidal thoughts on a daily basis, but denied active suicidal ideation, plan, and intent.  He denied any suicide attempt.

Upon examination, the Veteran arrived 30 minutes late.  He was adequately groomed and casually dressed.  He appeared uncomfortable; but was cooperative throughout the interview.  It appeared to the examiner that the Veteran wanted therapy, rather than a structured C&P information collection format.  His mood was depressed; affect was congruent, non-labile.  Thought processes were logical and goal-directed.  The examiner judged that the Veteran was not at imminent risk for suicide and homicide.  Insight and judgment were fair, given his clear functional difficulties with housing, work, and relationships.  He lacked interest in engaging in any form of treatment or case management.  He did accept information about the Errera Center housing and employment address, but he was not interested in contact information for mental health treatment

The Veteran reported dreams about being on the flight line with an acceptance of heading to Iraq, ready for the worst.  He also expressed regret about his military service, wishing he had taken it more seriously.  He stated that he was "Very forgetful."  

The examiner opined that the Veteran was capable of managing his own affairs.  She further opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.          

Regarding unemployability, she noted that the Veteran worked construction in 15 different jobs where he would quit if he felt uncomfortable with groups of people.  She once again noted that he has not had stable work since his most recent examination.  She noted that his depression and related anger have been factors in him being fired from jobs, quitting jobs, and avoiding looking for work.  She noted that it is unknown how much of his difficulty working would be present anyway if he had not been in the military.

Analysis

In order to warrant a rating in excess of 50 percent, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board notes that the Veteran underwent VA examinations in August 2012, August 2013, and April 2017.  All three examiners found that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating).  However, it appears that his psychiatric symptoms are a significant reason for his inability to maintain employment.  Despite the findings of the examiner, the Board finds that from January 2017, the month he was fired from a job for threatening a co-worker, a 70 percent rating has been most nearly approximated.  Prior to that time, despite some suicidal ideation and neglect of personal appearance, the Veteran was consistently found to have only reduced reliability and productivity, and throughout the entire appeal it appears that he has had good relationships with his children. Additionally, none of the examiners found that the Veteran's PTSD was manifested by obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.  Most notably, none of the VA examiners found that the Veteran had an inability to establish and maintain effective relationships.   However, they all found that the Veteran had difficulty in establishing and maintaining effective work and social relationships (one of the symptoms listed in the 50 percent rating criteria).  

In short, prior to January 2017, the disability picture has been contemplated by the 50 percent evaluation already in effect.  In so finding, the Board further notes that the Veteran consistently stated at his VA examinations that he was not seeking any treatment and that he was not on any medications to control his symptoms.  

From January 2017, for the reasons explained above, the Board will resolve doubt and find that a 70 percent evaluation has been approximated.  However, even for this period total social and/or occupational impairment has not been shown, based on the facts set forth above.  

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2017).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran is service connected for PTSD, evaluated as 50 percent disabling (and as a result of this decision, 70 percent effective January 1, 2017); tinnitus, evaluated as 10 percent disabling; a left leg shin splint, evaluated as 0 percent disabling; and a right leg shin splint, evaluated as 0 percent disabling.  His combined rating is therefore 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran only meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a) from January 1, 2017.

However, for the entire appeal period the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU for any portion of the rating period on appeal.  In so finding, the Board recognizes the Veteran's unstable employment history, as well as the fact that the PTSD has had a negative impact on his ability to secure and follow substantially gainful employment.  Indeed, the primary basis for the increase to 70 percent from January 2017 was the fact that the Veteran was fired for threatening a co-worker.  However, his occupational impairment has been accounted for by the schedular ratings assigned.  None of the examiners found that his service-connected disabilities preclude employment.  Moreover, at his August 2013 VA examination, he stated that he has had many jobs and has either been fired or he quits.  The Veteran's primary barrier to working is discomfort working in groups.  However, none of the VA examiners found that the Veteran had an inability to 
obtain some form of substantially gainful employment (i.e., that it is not impossible to follow a substantially gainful occupation).  While the Veteran's disabilities understandably would make employment difficult, the Board finds that it is possible for the Veteran to follow a substantially gainful occupation.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.

ORDER

Prior to January 1, 2017, entitlement to a rating in excess of 50 percent for PTSD is denied.

From January 1, 2017, a 70 percent rating for PTSD is granted.

Entitlement to a TDIU is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


